DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed 5/17/2021 has been entered. Amended Claims 1 and 3 have been noted in addition to canceled Claim 2 and new Claim 8. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 1, 3, 4 and 6-8 are currently pending. 

Claim Objections
2.	The below claims are objected to because of the following informalities:  
In Claim 1, line 9, change “flows air” to -- guides air -- (or equivalent)  
In Claim 4, change “according to claims 1” to -- according to claim 1 --
	Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sucking section” (Claim 1)
“a guiding section” (Claim 1)
“a blowing section” (Claim 6)
“a flow-straightening section” (Claim 7)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a sucking section” as recited in Claim 1 is being interpreted as: a region of a seat that has apertures for drawing in air 
“a guiding section” as recited in Claim 1 is being interpreted as: a duct or the like that is capable of guiding a flow of air
“a blowing section” as recited in Claim 6 is being interpreted as: an air conditioner that comprises an aperture for exhausting air conditioned air 
“a flow-straightening section” as recited in Claim 7 is being interpreted as: a curved structure that is mountable within the cabin and is capable of deflecting a flow of air

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 7 recites the limitation “wherein: the seat includes a front seat and a rear seat” while Claim 1 (on which Claim 7 depends) establishes “a seat that is disposed over a floor portion of a cabin” wherein the seat has a guiding section that “includes an aperture portion with a fixed outlet angle and that opens vertically upward towards the vehicle upper side”. As can be readily observed in the figures of the instant application (such as Fig. 11), only the rear seat includes an aperture portion with a fixed outlet angle “that opens vertically upward towards the vehicle upper side”. Thus, Claim 7 now effectively requires both of the front seat and the rear seat to have an aperture portion with a fixed outlet angle that opens vertically upward which is not supported by the original disclosure since the disclosure only provides support for the rear seat having an aperture portion with a fixed outlet angle that opens vertically upward (as is evident from at least Fig. 11). Therefore, Claim 7 (which further limits Claim 1) now introduces new matter and is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 2,430,335). 
	Regarding Claim 1, Hart teaches of a vehicle air conditioning device (Fig. 1), comprising: 
	a sucking section (section formed by the apertures within lower seat portion (13) as shown in Figs. 1-3) provided at a seat (3) that is disposed over a floor portion of a cabin (see at least Col. 2 and Figs. 1-3), the sucking section configured to suck air via the seat from a vehicle front side relative to the seat (front side that seat (3) is disposed within), from a floor portion side relative to a vehicle vertical direction (see at least Col. 2 and Figs. 1-3); and 
	a guiding section (10) configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat (see Fig. 1), wherein the guiding section includes an aperture portion (the outlet of element (10) that faces vertically upwards as can be observed in At least Figs. 1, 4 and 5) with a fixed outlet angle and that opens vertically upward towards the vehicle upper side (see at least Col. 3 and Figs. 4, 5), and wherein the guiding section guides air that has been sucked by the sucking section toward the vehicle upper side from the aperture portion (see at least Col. 3 and Figs. 4, 5). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2,430,335).
	Regarding Claim 3, Hart teaches the vehicle air conditioning device according to Claim 1 (see the rejection for Claim 1), wherein the sucking section is configured to suck air via the front seat and the guiding section (10) is configured to guide air sucked by the sucking section toward the vehicle upper side (see at least Col. 2 and Fig. 1). Hart also teaches that the seat includes a rear seat (4) (see Fig. 1), but fails to explicitly teach that the sucking section is configured to suck air via at least the rear seat, and the guiding section is configured to guide air sucked by the sucking section at the rear seat toward the vehicle upper side. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, merely duplicating the sucking and guiding section that is already disposed within the front seat (see Fig. 1) and adding it into the existing back seat such that each seat would have its own means for air conditioning would have produced the expected result of enhancing the air conditioning ability of the vehicle. Thus, it clear that simply adding the air conditioning ability that is already present in one seat taught by Hart (i.e. the front seat) into the other seat taught by Hart (i.e. the rear seat) would not have produced a new and unexpected result. Therefore, it would have been prima facie obvious to modify the device taught by Hart by duplicating the sucking and guiding section that is already disposed within the front seat and adding it into the existing back seat since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed wherein the guiding section would be configured to guide air sucked by the sucking section at the rear seat toward the vehicle upper side.

	Regarding Claim 7, Hart teaches the vehicle air conditioning device according to Claim 1 (see the rejection for Claim 1) in addition to the seat including a rear seat (4) (see Fig. 1). Hart also teaches of a flow-straightening section (24) provided in the cabin substantially above the outlet aperture of the front seat (3) that is configured to straighten a flow of air from the front seat toward the other seat (i.e. the rear seat (4)) (see at least Cols. 2-3 and Figs. 1, 4 and 5). Hart fails to explicitly teach that the rear seat also has its own sucking section, guiding section and aperture portion (which is required of the collective “seat” given Claim 1) in addition to a flow-straightening section provided in the cabin substantially above the rear seat. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, merely duplicating the sucking section, guiding section and aperture portion that is already disposed within the front seat and implementing them into the existing back seat such that each seat would have its own means for air conditioning would have produced the expected result of enhancing the air conditioning ability of the vehicle. Moreover, duplicating the flow-straightening section that is already positioned substantially above the front seat such that a flow-straightening section would also be positioned substantially above the rear seat would have produced the expected result of enhancing the ability to adjust the flow of air emitted from the rear seat since the flow-straightening section performs that exact function for the front seat (see at least Cols. 2-3 and Fig. 1, 4 and 5). Thus, it clear that simply adding the air conditioning ability that is already present in one seat taught by Hart (i.e. the front seat) into the other seat taught by Hart (i.e. the rear seat), in addition to the means for straightening air flow emitted from the seat, would not have produced a new and unexpected result. Therefore, it would have been prima facie obvious to modify the device taught by Hart by duplicating the sucking section, guiding section and aperture portion that is already disposed within the front seat and adding it into the existing rear seat and by duplicating the flow-straightening section that is already positioned substantially above the front seat and positioning it substantially above the rear seat since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed wherein a flow-straightening section would be provided in the cabin that would be configured to straighten a flow of air from the rear seat toward the front seat.  

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2,430,335) in view of Park et al. (US 2015/0165865 A1) (hereinafter “Park”).
	Regarding Claim 4, Hart teaches the vehicle air conditioning device according to Claim 1 (see the rejection for Claim 1) in addition to the seat including a seat cushion portion on which a vehicle occupant can sit (see at least Col. 2 and Fig. 1), but fails to explicitly teach that the sucking section is configured to suck air via the seat cushion portion. However, such configuration is known in the art. 
	Park discloses a relatable vehicle air conditioning device (Fig. 1) that comprises a sucking section (32) provided at a seat that is disposed over a floor portion of a cabin (cabin in which occupant (P) is disposed) (see Fig. 1). Park teaches that the seat includes a seat cushion portion on which a vehicle occupant (P) can sit and that the sucking section is configured to suck air via the seat cushion portion (see at least [0028] and Fig. 1). This arrangement is advantageous because it enables the seat to ventilate such that the occupant can experience ventilation through the seat in addition to air conditioning (see at least [0028] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Hart by configuring the sucking section to suck air via the seat cushion portion based on the teachings of Park. Doing so would have enabled the seat to ventilate such that the occupant would have been able to experience ventilation through the seat in addition to air conditioning. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 8, Hart teaches the vehicle air conditioning device according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach that the sucking section includes a first suction unit that sucks air via a seat cushion portion and a second suction unit that sucks air via a seat back portion, that the guiding section includes a duct that guides air that has been sucked by the first suction unit to the second suction unit and that the duct is provided within the seat. However, such configuration is known in the art. 
	Park discloses a relatable vehicle air conditioning device (Fig. 1) that comprises a sucking section (32) provided at a seat that is disposed over a floor portion of a cabin (cabin in which occupant (P) is disposed) (see Fig. 1). Park teaches that the seat includes a seat cushion portion on which a vehicle occupant (P) can sit and that the sucking section is configured to suck air via the seat cushion portion (see at least [0028] and Fig. 1). The sucking section includes a first suction unit (unit comprising elements (32) in the lower horizontal portion of the seat) that sucks air via a seat cushion portion and a second suction unit (unit comprising elements (32) in the upper vertical portion of the seat) that sucks air via a seat back portion (see at least [0028] and Fig. 1). Furthermore, there is a guiding section with a duct (120) that guides air that has been sucked by the first suction unit to the second suction unit and the duct is provided within the seat (“in the rear of a rear seat 30”) (see at least [0022] and Fig. 1). This arrangement is advantageous because it enables the seat to ventilate such that the occupant can experience ventilation through the seat in addition to air conditioning (see at least [0028] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Hart by configuring the sucking section to suck air via first and second suction units of the seat cushion portion based on the teachings of Park and by connecting a corresponding duct to the first and second suction units as is also taught by Park. Doing so would have enabled the seat to ventilate such that the occupant would have been able to experience ventilation through the seat in addition to air conditioning. Note that such modification would have necessarily resulted in the invention as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2,430,335) in view of Ota et al. (US 2012/0129439 A1) (hereinafter “Ota”).
	Regarding Claim 6, Hart teaches the vehicle air conditioning device according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a blowing section at the vehicle front side relative to the seat that is configured to blow air toward the seat. However, such configuration is well known in the art. 
	Ota discloses a relatable vehicle air conditioning device (Fig. 2) that comprises a sucking section (113) provided at a seat (200) that is disposed over a floor portion of a cabin (see at least [0024]-[0026] and Fig. 2), the sucking section configured to suck air via the seat from a vehicle front side relative to the seat (side that element (42) is disposed on as shown in Fig. 2), from a floor portion side relative to a vehicle vertical direction (see at least [0038] and Fig. 2). The device also comprises a blowing section (42) at the vehicle front side relative to the seat that is configured to blow air toward the seat (see at least [0032] and Fig. 2).  Ota teaches that such a blowing section is advantageous because it provides adjustable means for outputting air conditioned air towards the seating surface (211) of the seat (see at least [0038], [0044]-[0045] and Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Hart by implementing a blowing section at the vehicle front side relative to the seat that is configured to blow air toward the seat based on the teachings of Ota. Doing so would have provided adjustable means for outputting air conditioning towards the seating surface of the seat. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
The arguments filed 5/17/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rawlinson (US 2015/0140915 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/7/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762